DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9 October 2020 has been entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“processing unit”, first recited in claim 1 (microprocessor or application specific integrated circuit)
“data communication module”, first recited in claim 5 (USB port, mini USB port, RS-232 port, Ethernet port, Firewire port, or other similar data communication ports)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16, 22-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 in lines 4-5 recites that the first locations store “a first predetermined type of data” and then in lines 6-7 recites that “the first predetermined type of data includes error data”. It is unclear how a singular type of data could include anything more than one type of data – that is, if the first type only includes but is not limited to error data, it wouldn’t be one 
Further, lines 41-42 call for storing “an indicator of the error condition” in the first locations; is this considered error data? Or is this some other type of data? Line 43 calls for these locations to also store “a plurality of bits associated with the error data”. What is data if not bits? What are bits associated with data if not the data itself? What is the difference between “an indicator of the error condition” and “bits associated with error data”? Are any of these actually error data? 
Lines 5-7 set forth second locations configured to store a single type of data which “includes other data”. Is all of this “other data” the same type of data?
Further, lines 46-48 recite that these second locations are used to store part of the “plurality of bits associated with the error data”, but only “other data” has been defined as being stored in these locations. Are the bits considered “other data” and not error data? How can the bits be stored in both locations when those locations are limited to storing different types of data?

Claim 2 recites that the error data includes an error condition. How can data include a condition? Is the condition a description of the error itself? Or a description of the circumstances which caused the error?
Claim 8 calls for the second locations to store both some of the bits and also some of “the other data including a monitored physiological condition data”. First, this is grammatically incorrect, and should not include “a”. Further, the claims have not defined that the other data 
Claim 9 recites that the bits are “stored in a least significant bit locations”. This is grammatically incorrect. It is unclear whether the bits are stored in a single location, or in a plurality of locations.
Claim 22 recites “the first predetermined type of data including the error data corresponds to a plurality of predefined events”. This phrase is unclear, and implies that the first predetermined type of data includes more than just the error data, even though it would then be more than one type of data.
Claim 22 also refers to storing “measurement data corresponding to monitored glucose level”; claim 1 now defines that the device is directed to an analyte sensor, not a glucose sensor, and does not set forth that sensor actually being used for monitoring, let alone monitoring a glucose level.
Claim 23 presents multiple clauses which are unlinked, lacking an “and” to indicate that the claim is ending. It is unclear if this is a grammatical error or if a final clause has been omitted.
Claim 24 calls for the processor to “determine that storing the error data” would have a particular effect. As presented the processor must reach this conclusion every time regardless whether storing the data would have that effect.

Where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims. See MPEP 2173.06. The claims cannot be further treated on the merits at this time until the above issues have been resolved.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16 and 22-24 have been considered but are moot because the new ground of rejection does not rely on the rejections presented in the prior rejection of record for any teaching or matter specifically challenged in the argument.
As noted above, the amendments to the claims have, in the process of attempting to correct prior issues, only created new issues of indefiniteness. 

Conclusion



	
No art has been applied against the claims at this time; however, as they are all rejected under 112 above, they are not presently allowable, and the question of prior art will be revisited upon resolution of these other issues.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN E TOTH whose telephone number is (571)272-6824.  The examiner can normally be reached on Mon - Fri 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KAREN E TOTH/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791